Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 1 of 11 Page ID #1389




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

TJBC, INC.,                              )
                                         )
              Plaintiff,                 )
                                         )
vs.                                      )       Case No. 20-cv-815-DWD
                                         )
THE CINCINNATI INSURANCE                 )
COMPANY, INC.,                           )
                                         )
              Defendant.                 )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:

      On August 27, 2020, Plaintiff TJBC, Inc. filed its Amended Complaint (Doc. 15)

against Defendant, The Cincinnati Insurance Company, Inc., seeking relief related to

Defendants denial of Plaintiffs insurance claim resulting from alleged business damages

sustained during the Covid-19 pandemic. Plaintiff seeks a declaration that Defendant

must provide coverage under the relevant insurance policy for losses due to

governmental executive orders intended to stop the spread of Covid-19. Plaintiff also

asserts claims for breach of contract for failing to provide coverage, damages and

attorneys fees for vexatious refusal under 215 ILCS 5/15 and consumer fraud under 815

ILCS 505, along with a claim for common law fraud.

      Now before the Court is Defendants Motion to Dismiss (Doc. 24) and

Memorandum in Support (Doc. 25). Defendant moves to dismiss under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim. Plaintiff Responded (Doc. 40) and

Defendant Replied (Doc. 41). On January 12, 2021, a remote hearing was held via Zoom

                                             1
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 2 of 11 Page ID #1390




on Defendants Motion to Dismiss (Doc. 24), and Plaintiffs pending Motion for Partial

Summary Judgment (Doc. 35). Having reviewed the briefing and arguments in this

matter, and for the reasons below, Defendants Motion to Dismiss (Doc. 24) is

GRANTED. Accordingly, the Court does not reach the merits of Plaintiffs Motion for

Partial Summary Judgment (Doc. 35), which will be DENIED as moot.

                                          Background

       Plaintiff owns and operates two food and beverage establishments in southern

Illinois. Starting in March 2020, Illinois Governor Pritzker issued a series of executive

orders designed to curb the spread of the Covid-19 virus. The orders closed non-

essential businesses to the public and suspended indoor dining at restaurants and bars,

although delivery, drive-through, and curbside pick-up options were permitted to

continue. The orders left Plaintiff unable to provide indoor dining to its customers for

some time. Plaintiff alleges that it was effectively forced to shut down for the duration

of the crisis, resulting in substantial loss of revenue. Plaintiff argues that its losses are

covered under an insurance policy issued by Defendant for the period of August 6, 2017

to August 6, 2020 (Doc. 1-3) 1. Plaintiff contends that coverage exists under the policys

general coverage and business income and extra expenses coverage provisions. Plaintiff

originally sought coverage under the policys Crisis Event Coverage (Doc. 15), but


1The  relevant Policy was attached as Exhibit 1 to Plaintiffs original complaint (Doc. 1-3) but
omitted from Plaintiffs Amended Complaint (Doc. 15). Nevertheless, the Court will still consider
the Policy because it is central to the dispute, and both parties do not dispute its accuracy. See
Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013) (When ruling on a motion to dismiss, the
court may consider, in addition to the allegations set forth in the complaint itself, documents
that are attached to the complaint, documents that are central to the complaint and are referred
to in it, and information that is properly subject to judicial notice.).
                                                2
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 3 of 11 Page ID #1391




Plaintiff is no longer pursuing this claim. See Memorandum in Opposition to Defendants

Motion to Dismiss (Doc. 40, at pp. 3, 12).

       The policys relevant provisions can be found in the Building and Personal

Property Coverage Form and the Business Income (and Extra Expense) Coverage Form.

The policys general coverage provision states that Defendant will pay for direct

physical loss 2 to Covered Property at the premises caused by or resulting from any

Covered Cause of Loss. (Doc. 1-3, at p. 37). The policy defines Covered Causes of Loss

as RISKS OF DIRECT PHYSICAL LOSS unless the loss is otherwise excluded or

limited (Id. at p. 39).

       The Business Income coverage states, in relevant part:

       We will pay for the actual loss of Business Income and Rental Value
       you sustain due to the necessary suspension of your operations during
       the period of restoration. The suspension must be caused by direct
       physical loss to property at a premises caused by or resulting from any
       Covered Cause of Loss.

       [. . .]

       We will pay for the actual loss of Business Income you sustain due to the
       necessary suspension of your operations during the period of
       restoration. The suspension must be caused by direct physical loss to
       property at a premises which is described in the Declarations and for
       which a Business Income Limit of Insurance is shown in the Declarations.
       The loss must be caused by or result from a Covered Cause of Loss.

(Doc. 1-3 at pp. 50, 135).

       The policy also provides Civil Authority coverage, which provides coverage for

an action of civil authority that prohibits access to the premises due to direct physical



2Loss   is defined as accidental loss or damage. (Doc. 1-3, at pp. 68, 142).
                                                   3
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 4 of 11 Page ID #1392




loss to property, other than at the premises, caused by or resulting from any Covered

Cause of Loss. (Id. at pp. 51, 136).

                                       Legal Standard

       The purpose of a motion to dismiss is to test the sufficiency of the complaint, not

to decide the merits. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To

survive dismissal, Plaintiff must state a claim that is plausible on its face. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007); Zablocki v. Merchants Credit Guide Co., 968 F.3d 620,

623 (7th Cir. 2020). A plausible claim exists when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court will accept all well-pleaded factual

allegations as true and will construe all reasonable inferences in Plaintiffs favor. Gibson,

910 F.2d 1510 at 1520-21; Zablocki, 968 F.3d at 623. However, the Court need not accept

statements of law or unsupported conclusory factual allegations as true. Zablocki, 968

F.3d at 623. Further, when plaintiff relies on a document attached to the complaint, and

does not deny its accuracy, the facts communicated by that document control over

allegations to the contrary. Id.

                                          Discussion

       The interpretation of an insurance policy is a matter of state law. Windridge of

Naperville Condominium Assoc. v. Philadelphia Indemnity Ins. Co., 932 F.3d 1035, 1039 (7th

Cir. 2019). The parties agree that Illinois law controls this dispute. Accordingly, the

proper construction of the policy is a question of law, and the Courts primary objective

is to ascertain and give effect to the intentions of the parties as expressed in the policy.

                                               4
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 5 of 11 Page ID #1393




Windridge, 932 F.3d at 1039 (citing Hobbs v. Hartford Ins. Co. of the Midwest, 214 Ill.2d 11

(Ill. 2005)). In ascertaining the meaning of the policys language, the Court must

construe the policy as a whole and take into account the type of insurance purchased,

the nature of the risks involved, and the overall purpose of the contract. Windridge, 932

F.3d at 1039 (citing Travelers Ins. Co. v. Eljer Mfg., Inc., 197 Ill. 2d 278 (Ill. 2001)). When the

policy language is unambiguous, it will be applied as written, unless it contravenes

public policy. Windridge, 932 F.3d at 1039; Founders Ins. Co. v. Munoz, 237 Ill.2d 424, 490

(Ill. 2010). Policy provisions are not ambiguous solely because the parties disagree about

its interpretations; rather an ambiguity exists when the policy language is subject to

more than one reasonable interpretation. Windridge, 932 F.3d at 1039; Founders, 237 Ill.2d

at 490.

          Defendant argues that the Court should dismiss the Amended Complaint because

Plaintiff has not, and cannot, allege direct physical loss to its property caused by Covid-

19 or the Governors executive orders. Direct physical loss is a prerequisite to coverage

under the policy, and its plain and ordinary meaning is central to whether the Amended

Complaint survives the Defendants Motion to Dismiss. Defendant maintains that this

language unambiguously requires some form of actual tangible, material loss or a

demonstratable, physical alteration to the structure of Plaintiffs property. Defendant

reasons that the policy only indemnifies against loss or damage to property, and because

an infectious disease like Covid-19 only damages people it cannot cause the requisite

physical or material damage necessary to trigger coverage under the policy. Thus,



                                                5
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 6 of 11 Page ID #1394




because Plaintiff has not alleged that its property structure was physically altered by the

Covid-19 virus, coverage is unavailable, and the complaint must be dismissed.

       Indeed, Plaintiffs complaint does not allege that there has been any demonstrable

physical alteration to its property or that Covid-19 has been on the surfaces of its

property 3. Instead, Plaintiff asserts that the language of the policy is more inclusive so to

contemplate losses from any reduction in usefulness, value or lifespan of the property.

Specifically, Plaintiff contends that physical loss does not require a material alteration

to the physical structure of the property, but instead also includes coverage for

diminished value or functionality. In sum, Plaintiff argues that the policy language

provides coverage for its income losses because the losses resulted from a reduction in

the value of Plaintiffs business caused by a tangible and material substance (Covid-19)

which can attach to its physical property, regardless of whether that substance can cause

damage to the property itself. In support of its position, Plaintiff argues that Advance

Cable Co., LLC v. Cincinnati Ins. Co., 788 F.3d 743 (7th Cir. 2015) is controlling and requires

a finding that direct physical loss includes losses sustained from the diminished value

of Plaintiffs business during the time Plaintiff was unable to offer indoor dining to its

customers.




3 Plaintiff does allege that the presence of COVID-19 in or around Plaintiffs business prevented
it from operating beginning in March 2020. (Doc. 15, at ¶ 11). However, even in construing this
factual allegation in Plaintiffs favor, it is not enough to infer that the virus was directly present
at Plaintiffs property or on any of its surfaces.


                                                  6
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 7 of 11 Page ID #1395




       In Advance Cable, the Seventh Circuit held that, under Wisconsin law, the phrase

direct physical loss includes both hail damage that diminished the functionality of the

insureds roof, and hail dents that were only cosmetic. Advance Cable, 788 F.3d at 747. The

parties acknowledge that the policy language in Advance Cable is very similar to the

relevant policy language here. However, the factual similarities appear to stop there,

particularly in light of the Seventh Circuits analysis distinguishing intangible damage

from tangible damage. Id. at 746-747. The crux of the Advance Cable opinion concerns the

question of whether cosmetic damage to a roof, i.e. damage that does not structurally

impact the integrity of the roof, is covered as a direct physical loss. Id. The Seventh

Circuit answered in the affirmative, finding that the hailstorm caused visible indentions

to the surface of the roof and change[d] the physical characteristics of the roof. Id. at

747. Therefore, the policys direct physical loss language was satisfied. Id. The Court

also specifically emphasized that the cosmetic damage at issue in the case was not

intangible damage, and further illuminated the distinction between tangible and intangible

damage by distinguishing Crestview Country Club Inc. v. St. Paul Guardian Ins. Co., 321

F.Supp.2d 260 (D. Mass. 2004). Id. at 746.

       In Crestview, the Massachusetts district court held that intangible changes to the

character of an insureds golf course following damage to a notable ash tree on the course,

did not trigger insurance coverage as direct physical loss or damage despite the ash

trees replacement being covered under the relevant policy. Id. at 746. The Seventh

Circuit noted that the Crestview case involved a coverage analysis of both tangible damage

(the ash tree, which was covered), and intangible damage (the alteration in the golf

                                             7
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 8 of 11 Page ID #1396




courses character, which was not covered), while the Advance Cable case only concerned

tangible damage. Id. at 747 (Advance is not asking for coverage of intangible damage.);

in accord, Welton Enterprises, Inc. v. Cincinnati Ins. Co., 131 F.Supp.3d 827, 834 (W.D. Wis.

2015) (explaining that in Advance Cable, the Seventh Circuit explicitly held that the policys

physical requirement was satisfied because the denting to the roof changed the

physical characteristics of the roof, while also noting that its plaintiff was only seeking

coverage for tangible damage).

       This distinction between tangible and intangible damage is also vitally important

here. Plaintiff alleges that Covid-19 (and the Governors executive orders) necessarily

diminished the functionality of its business because its business model was forcibly

altered to prohibit indoor dining, thereby rendering the business less profitable in value.

However, nothing in Advance Cable suggests that this alteration to the character of

Plaintiffs business can be covered as a direct physical loss in the absence of some

tangible damage or loss.

       Indeed, in the Seventh Circuits subsequent opinion, Windridge of Naperville

Condominium Assoc., 932 F.3d 1035 (7th Cir. 2019) (applying Illinois law), the Court, relied

on its Advance Cable opinion to illustrate that the word physical (as used in the phrase

direct physical loss) generally refers to tangible as opposed to intangible damage.

Windridge, 932 F.3d at 1040. The Court continued:

       An alteration in appearance constitutes physical, tangible damage. The
       Illinois Supreme Court has explained that the term physical injury
       unambiguously connotes damage to tangible property causing an
       alteration in appearance, shape, color or in other material dimension.
       Similarly, we have acknowledged that [t]he central meaning of the term

                                              8
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 9 of 11 Page ID #1397




       [physical injury] as it is used in everyday Englishthe image it would
       conjure up in the mind of a person unschooled in the subtleties of insurance
       lawis of a harmful change in appearance, shape, composition, or some
       other physical dimension of the injured person or thing.

Id. at f.n. 4 (citing Travelers Insurance Co. v. Eljer Mfg., Inc., 197 Ill.2d 278 (Ill. 2001) and

Eljer Mfg., Inc. v. Liberty Mut. Ins. Co., 972 F.2d 805, 808-09 (7th Cir. 1992) (Illinois law)); in

accord Cincinnati Ins. Co. v. Taylor-Morley, Inc., 556 F.Supp.2d 908, 917 (S.D.Ill. 2008) (citing

Eljer, 197 Ill.2d at 312) (We also conclude that under its plain and ordinary meaning, the

phrase physical injury does not include intangible damage to property, such as

economic loss       [T]he diminution in value         does not constitute a physical injury.)

(emphasis in original).

       Accordingly, the Court finds that direct physical loss under the parties policy

unambiguously requires some form of tangible loss or damage to the physical

dimension of Plaintiffs property. Mere loss of use or diminishment in value of Plaintiffs

business without underlying tangible damage or loss to the business property or

structure is not enough to trigger coverage under the policy. This interpretation is

consistent with the policys construction as a whole, which the Court is required to

consider. See Windridge, 932 F.3d at 1039. Indeed, to adopt Plaintiffs interpretation

would require the Court to assign peculiar meanings to other provisions in the policy,

rendering those provisions needlessly convoluted.

       For example, the policy defines period of restoration in relevant part as the

period of time that b. Ends on the earlier of: (1) the date when the property at the

premises should be repaired, rebuilt or replaced . . . or (2) The date when business is


                                                9
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 10 of 11 Page ID #1398




 resumed at a new permanent location. (Doc. 1-3 at pp. 68, 142). Without underlying

 tangible damage or loss to the insureds property, no repair, rebuilding, replacement, or

 permanent location would outwardly be required, rendering this definition unclear at

 best. In accord T & E Chicago LLC v. Cincinnati Ins. Co., 2020 WL 6801845, at *1, at *5 (N.D.

 Ill. Nov. 19, 2020) (the definition of period of restoration necessarily implies a

 requirement of loss to property rather than loss of property.). Such strained construction

 here, and elsewhere in the policy, would likely offend the rules of construction and

 interpretation the Court is bound to abide.

        This holding is likewise consistent with the decisions of other courts that have

 evaluated coverage for losses resulting from Covid-19 closure orders under similar policy

 provisions. See Bradley Hotel Corp. v. Aspen Specialty Ins. Co., -- F.Supp.3d --, 2020 WL

 7889047, at *1 (N.D. Ill. Dec. 22, 2020); Sandy Point Dental P.C. v. Cincinnati Ins. Co., --

 F.Supp.3d --, 2020 WL 5630465, at *1, *2 (N.D. Ill. Sept. 21, 2020) (collecting cases); T & E

 Chicago, 2020 WL 6801845, at *1. While some courts have reached different conclusions

 at this stage in the litigation, the Court finds it unnecessary to clutter this matter further

 by discussing other jurisdictions approaches to different policies and claims. Illinois law

 provides a straightforward path for interpreting the policy here, and under the policy

 Plaintiff has failed to allege a direct physical loss necessary to trigger coverage.

        In sum, because Covid-19 does not cause tangible loss or damage to the physical

 dimension of Plaintiffs property, and Plaintiff has not alleged that Covid-19 physically

 altered the appearance, or some material dimension of its property, Plaintiff has failed to

 allege a direct physical loss necessary to trigger coverage under the policy. Plaintiffs

                                               10
Case 3:20-cv-00815-DWD Document 54 Filed 01/25/21 Page 11 of 11 Page ID #1399




 arguments concerning civil authority coverage likewise fail. The policys civil authority

 coverage applies only if there is a Covered Cause of Loss, meaning risks of direct physical

 loss, to property, other than at the premises. (Doc. 1-3, at pp. 51, 136). Just as Covid-

 19 did not cause direct physical loss to Plaintiffs property, the Amended Complaint did

 not allege that Covid-19 caused direct physical loss to other property. Therefore, by the

 policys own terms, the civil authority coverage does not apply. Accordingly, Plaintiff

 has failed to plead the necessary preconditions to trigger coverage under the policy.

        There being no coverage under the policy, the Court must dismiss Plaintiffs claim

 for declaratory judgment (Count I). Further, because the remaining counts are predicated

 on an interpretation of Defendants policy that the Court cannot accept, the Court also

 dismisses Plaintiffs counts for breach of contract (Count II), vexatious refusal (Count III)

 common law fraud (Count III [sic]), and consumer fraud (IV).

                                        CONCLUSION

        For the above-stated reasons, Defendants Motion to Dismiss (Doc. 24) is

 GRANTED. Plaintiffs Motion for Partial Summary Judgment (Doc. 35) is DENIED as

 moot. Plaintiffs Amended Complaint (Doc. 15) is hereby DISMISSED. The Clerk of the

 Court is directed to enter judgement accordingly and close this case.

        SO ORDERED.

        Dated: January 25, 2021



                                                   ______________________________
                                                   DAVID W. DUGAN
                                                   United States District Judge

                                              11
